Citation Nr: 0829961	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to November 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for CAD, a right hip disability, and right 
knee disability.  On the veteran's November 2006 VA Form 9 
(substantive appeal), he indicated that he wanted a Travel 
Board hearing.  In a form accompanying his substantive 
appeal, he indicated that he did not want a Travel Board 
hearing.  In July 2008, the RO contacted the veteran for 
clarification; he indicated that he did not want a hearing.

The veteran had also initiated appeals of denials of service 
connection for a right hip disability and right knee 
disability.  An October 2006 rating decision granted such 
benefits; consequently, those matters are not before the 
Board.


FINDING OF FACT

CAD was not manifested in service or in the first year 
following the veteran's discharge from active duty, and the 
preponderance of the evidence is against a finding that such 
disability is related to the veteran's service.


CONCLUSION OF LAW

Service connection for CAD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating CAD, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision does not do so.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured to the extent possible.   In this 
regard it is noteworthy that when he filed the instant claim 
the veteran indicated he was receiving ongoing treatment for 
chest pain.  He was The RO arranged for an authorized VA 
examination in September 2006 from a Dr. W.  He was provided 
forms to complete authorizing VA to obtain records from 
providers of pertinent private treatment.  He did not return 
a completed form for Dr. W.  Accordingly, the Board concludes 
that the veteran does not believe records from Dr. W. are 
pertinent, or does not think such records are available, or 
does not want such records considered.  At any rate, the 
Board is not able to obtain such records without the 
veteran's authorization.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's STRs show that in June 1944, he complained of 
pain in the left lower chest; aspirin and liniment were 
prescribed.  Subsequent STRs are silent for any complaints, 
findings, treatment, or diagnosis relating to chest pain or a 
heart disorder, including CAD.  On November 1945 separation 
examination, the veteran's cardiovascular system was normal; 
his chest X-ray was negative.

On December 1993 VA Joints examination, it was noted that the 
veteran had coronary artery surgery in December 1981.

September 2003 to August 2004 private treatment records from 
Dr. G.K.M., note that between September 2003 and November 
2003, the veteran's cardiovascular examinations were 
unremarkable.  CAD was assessed in August 2004.  

January 2004 to July 2004 and May 2007 to December 2007 VA 
outpatient treatment records note that the veteran had a 
myocardial infarction and coronary artery bypass graft in 
1980, and that CAD was diagnosed at that time.  

On September 2006 VA examination, the veteran reported 
suffering from CAD since 1944.  He stated that he experiences 
constant angina, shortness of breath, and fatigue.  He also 
stated that he suffers from congestive heart failure (CHF) 
and had to undergo a coronary bypass as a result of his heart 
condition.  After reviewing the claims file, including the 
veteran's STRs, the examiner opined, "It is less likely than 
not that the [CAD] is related to the pain described in 
service given the treatments prescribed as documented in the 
record."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Certain chronic diseases (including arteriosclerosis and 
organic heart disease) may be presumed to have been incurred 
or aggravated in service if they became manifest to a 
compensable degree within a year following discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 
It is not in dispute that the veteran has CAD.  However, such 
disability was not manifested in service, and there is no 
evidence that it was manifested in the first postservice 
year.  Consequently, service connection for CAD on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

What the veteran must show to establish service connection 
for CAD in these circumstances is that such disability 
somehow is related to (i.e., was incurred or aggravated in) 
his service.  There is no competent evidence that shows, or 
suggests, that there indeed is a nexus between the veteran's 
CAD and his service.  

The earliest clinical notation of CAD of record is in the 
veteran's VA "problem list" which notes the condition as 
having its onset in 1980.  A 1993 record notes a history of 
coronary artery surgery in 1981.  Significantly, a lengthy 
time interval between service and the earliest postservice 
notation of a disability for which service connection is 
sought is, of itself, a factor against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Here, the interval between the veteran's discharge 
from service and the initial clinical notation of CAD in 1980 
is some 35 years.  While the veteran alleges that he has had 
coronary artery disease since his service, there is no 
clinical support for this allegation; the records secured 
pursuant to his authorizations do not mention a history of 
CAD prior to 1980.  Because coronary artery disease is not a 
disability that may be established by lay observation, the 
veteran's own statements indicating he has had such 
disability since service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, the September 2006 VA examination report is the 
only competent (medical opinion) evidence in the record that 
specifically addresses whether the veteran's current CAD is 
related to his military service.  The examiner reviewed the 
veteran's STRs, noted that in June 1944 he complained of pain 
in the left lower chest and was prescribed aspirin and 
liniment, and opined, "It is less likely than not that the 
[CAD] is related to the pain described in service given the 
treatments prescribed as documented in the record."  This 
conclusion is consistent with contemporaneous records that 
show that chest pain in service was treated with liniment 
(indicating that the pain was considered musculoskeletal 
rather than cardiovascular in origin).  [Liniment is "an 
oily liquid preparation to be used on the skin," typically 
used to relieve muscle pain and/or soreness.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1075 (31st ed. 2007).]  As 
this opinion was by a qualified physician, is based on a 
review of the record, and includes an explanation of the 
rationale for the opinion, it has substantial value.  Because 
there is no competent evidence to the contrary, the Board 
finds the opinion persuasive.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.


ORDER

Service connection for CAD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


